Title: To George Washington from William Heath, 4 November 1782
From: Heath, William
To: Washington, George


                  Dear General
                     
                     Newburgh Belknaps House Novr 4th 1782
                  
                  It has been my determination and endeavour to have presented your Excellency this Evening a List of the Officers of the Massachusetts Line, and a Sketch of arrangment agreable to what I hinted to your Excellency when I had the honor last to see you, but I find it impossible to have it compleated in Season to be delivered this evening, I therefore request your indulgence to defer it Untill tomorrow morning, when if your Excellency has no objection I purpose to commence my Journey Eastward, previous to which, I will have the honor to wait on your Excellency, deliver the Lists, and take any Commands with which you may think proper oblige me.  I have the Honor to be with the greatest respect, your Excellency’s most Obedient Servant
                  
                     W. Heath
                     
                  
               